Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.
Claim Objections
Claims 5, and 14 is objected to because of the following informalities: 
Regarding Claim 5, line 3, “when the rocker arm reaches the active position”, appears to be a typo since active position is already used by the kinematic lever. Examiner suggests “when the rocker arm reaches the blocking position” as a correction. For the purposes of examination, the limitation will be read as “when the rocker arm reaches the blocking position”
Regarding Claim 14, line 4, “the axis lever” appears to be a typo, Examiner suggests “the handle lever axis” as a correction. For the purposes of examination, the limitation will be read as “the handle lever axis”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, and 13, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, line 2-3, “the inertial mass is formed as an axial finger”. There is insufficient antecedent basis for this limitation in the claim. An axially protruding axial finger is already defined in Claim 1 line 6, which is later referred to as an “axial finger” in Claim 1 line 14. 
Regarding Claim 13, line 2, “the radially protruding finger”. There is insufficient antecedent basis for this limitation in the claim. It is unclear as to which finger this limitation is referring to, the one on the handle lever or the one on the rocker arm. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3, 5, 9-10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara US 20160273247 A1.
Regarding Claim 1, Fujiwara teaches: A vehicle door handle (Fig 1), comprising: a handle frame (22) to be attached on a vehicle door panel (16), a handle lever (17) with a total length L (end to end length of 17) movable with respect to the handle frame between at least one rest position (Fig 2, solid line of 17) and an opening position (Fig 2, max angle dashed line of 17) in rotation around a handle lever axis (23) at one of its longitudinal ends (Fig 2, left end of 17), said handle lever having an axially protruding axial finger (18c), further comprising: a kinematic lever 
Regarding Claim 3, Fujiwara teaches:  The door handle according to claim 1, wherein the handle lever further comprises an actuator (39) comprising an electric motor (41) which moves the handle lever between a flush position (Fig 2; 17 solid line, and Fig 4) which it is flush with an exterior door panel surface and a ready  position (Fig 2; 17, smaller angle dashed line, and Fig 5) in which it is protruding and graspable by a user (P0065, actuator 39 moves handle lever 17 via drive lever 40).
Regarding Claim 5, Fujiwara teaches: The door handle according to claim 1, wherein the inertial mass is formed as an axial finger (70d, it is the position of the Examiner that 70c and 70d are formed as a single piece, and therefore 70d is an axial finger off of 70c), which, when the rocker arm reaches the active position, is placed on the 3Docket No. 532912UStrajectory of the first or second radial arm of the kinematic lever, so as to block the motion of said kinematic lever (Fig 7, dashed line of axial finger 70d is the blocking position, which blocks movement of the first radial arm 50c of the kinematic lever as shown by the dashed line).
Regarding Claim 9, Fujiwara teaches: The door handle according to claim 1, wherein it further comprises an antenna module (P0040 L4-5).
Regarding Claim 10, Fujiwara teaches: The door handle according to claim 1, wherein it further comprises a light module (75) configured to illuminate an outline of the handle lever or a portion of the handle lever (P0075).
Regarding Claim 14, Fujiwara teaches: The door handle according to claim 1, wherein the handle lever comprises a graspable body (18a), which the user will grasp, and a hidden body (Fig 2, portion of handle lever 17 that is between 18c and 18a remains hidden within the handle frame 22), hidden in the frame and located radially close to the axis lever (Fig 2, this portion .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara US 20160273247 A1, in view of Mueller US 2013121008 A1.
Regarding Claim 2, Fujiwara teaches:  The door handle according to claim 1, wherein it further comprises a transmission rod (63) having one end that is bound to the first radial arm (Fig 5, upper end of rod is bound to first radial arm 50f via 58), and another end (Fig 5, lower end) being adapted to interact with the latch mechanism (P0063 L1-2). Fujiwara is silent as to what the transmission rod is comprised of. Mueller teaches that it is known in the art to have a Bowden cable (Mueller: 14) with an inner cable (Bowden cables have an inner cable with an outer sleeve) having one end that is bound to the first radial arm (Mueller: Fig 1 top side of the lever that is attached to one end of the Bowden cable) of a kinematic lever (Mueller: 13), and another end being adapted to interact with the latch mechanism (Mueller P0040, P0041 L1-4). It .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara US 20160273247 A1, in view of Hamacher US 20160290018 A1.
Regarding Claim 4, Fujiwara teaches: The door handle according to claim 3, Fujiwara doesn’t teach: wherein it further comprises a comprises a push-push unit, comprising at least one constrained push-push spring which pushes when released a push-push finger which rests against a push-push lever, the rotation of which causes the handle lever to reach the ready position, and wherein the handle lever is further movable into an inwards clicking position in which the push-push spring is released. Hamacher teaches that it is known in the art to have a push-push unit (Hamacher: unnumbered feature comprising: 16, 40, 42, 44, 46) with a constrained push-push spring (Hamacher: 20, spring is restrained via 16 being held captive) that pushes a push-push finger (Hamacher: 36) when released, which rests against a push-push lever (Hamacher: 16) rotaton of which causes the handle lever (Hamacher: 12) to reach the ready position (Hamacher: Fig 3) and wherein the handle lever is further moveable into an inwards clicking position (Hamacher: Fig 2) in which the push-push spring is releases (Hamahcer: P0046, P0047). It would be obvious to one of ordinary skill in the art before the effective filing date to modify the handle taught by Fujiwara to include the push-push system as taught by Hamacher to improve safety and increase reliability of the handle.
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara US 20160273247 A1, in view of Chen CN 105649437 A (Please see attached description for paragraph reference numbers).
Regarding Claim 8, Fujiwara teaches: The door handle according to claim 1. Fujiwara doesn’t teach: wherein the handle lever comprises a counterweight, extending on the opposite side of the lever axis with respect to 4Docket No. 532912US Preliminary Amendmenta graspable body of the handle lever, carried by at least one radial counterweight arm. Chen teaches that it is known in the art to use a counterweight (Chen: 19) extending on the opposite side of the lever axis (Chen: axis that goes through 14, represented by a dashed line in Fig 1) (Chen: Fig 1, it can be seen that the counterweight 19 is placed on the left end of the handle lever axis opposite the graspable body 1) with respect to a graspable body (Chen: 1), carried by at least one radial counterweight arm (the flat portion to the left of the handle lever axis). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fujiwara to include the counterweight taught by Chen to create a smooth extension and retraction of the handle (Chen: P0036).
Regarding Claim 12, Fujiwara teaches: Regarding Claim 12, Fujiwara teaches: The door handle according to claim 1, wherein the handle lever comprises an articulation end (Fig 2, left end of handle lever 17), and a hollow space (Fig 2, 53 is positioned inside the space of frame 22) in which a handle spring (53) is housed, the handle spring generating a torque bringing the handle lever back in flush position (P0055 L3-5). Fujiwara does not teach the handle spring being located in a hollow space on the articulation end that surrounds the rotational axis. Chen teaches that it is known in the art to have a handle spring (Chen: 16) located in the hollow space (Chen: Fig 7, hollow space inside 15) of the articulation end (Chen: Fig 7, left end of handle lever 10). It would be obvious to one of ordinary skill in the art to move the handle spring in Fujiwara to a hollow space around the rotation axis on the articulation end of the handle lever as taught by Chen, as the function would remain the same. 

Allowable Subject Matter
Claims 6-7, and 11, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 6, none of the prior art discloses or renders obvious a door handle having the combination of features recited in claim 6. The closest prior art, Fujiwara US 20160273247 A1, teaches a door handle having much of the claimed structure. It fails to teach an irreversible inertial system with an inertial rotating element constrained by a preconstrained metal blade in a rest position and an active position where the metal blade deforms as a lug of the inertial rotating element enters an opening of the metal blade.
Regarding Claims 7 and 11, these claims are objected to due to their dependency on claim 6
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.C./               Examiner, Art Unit 3675                                                                                                                                                                                         

/CHRISTINE M MILLS/               Supervisory Patent Examiner, Art Unit 3675